DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-8 of the claim set received 4/12/2019 are pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a gas turbine engine, classified in F02C7/06.
II. Claim 8, drawn to a method of operating an oil system, classified in F16H57/0443.
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case (2) the apparatus can be used to pump oil from the tank to the unit via only the second circuit as long as the oil level in the tank is greater than or equal to an oil level predefined by the height level of an inlet opening of the offset outlet inside of the tank as opposed to the claimed pumping via both the first oil circuit and the second oil circuit as claimed.  This is supported by the operation of Sheridan (US 8,307,626), which reads on the apparatus of claim 1, described at col. 3, ll. 34-52).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification and the ..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with attorney Timothy Klima on 2/09/2021 a provisional election was made without traverse to prosecute invention I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 8 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1, line 3, “the turbine” and “the compressor” should be “the at least one turbine” and “the at least one compressor.”
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the first oil circuit and the second oil circuit each are fluidly coupled… with at least one inlet and with at least one outlet of an oil tank,” and, “the oil tank incorporating offset outlets to each of the oil circuits; and the offset outlet of the second oil circuit positioned higher in the oil tank than the offset outlet of the of the first oil circuit.”  It is unclear if the second recitation of the offset outlets are the same outlets as the at least one outlet of an oil tank of the first recitation or if the offset outlets are required in addition to the at least one outlet of an oil tank.  A review of the specification and drawings leads to the conclusion that the offset outlets are equivalent to the at least one outlet of the oil tank.  Additionally, “the offset outlet of the second oil circuit” and “the offset outlet of the first oil circuit” lack antecedent basis.  The second recitation is examined as if written, “the at least one outlet of the oil tank including an offset outlet[[s]] of the second oil circuit and an offset outlet of the first oil circuitis positioned higher in the oil tank than the offset outlet of the of the first oil circuit.”
Claims 2-7 are rejected at least by dependency on claim 1.
Claim 2 recites “the turbine,” “the compressor,” and, “the shaft” without antecedent basis.  Additionally, it is unclear if and how the second turbine, second compressor, and second core shaft of the claim are related to the at least one turbine, at least one compressor, and at least one shaft of base claim 1, i.e. are they an addition or are they related.  The claim is examined as if written, “The gas turbine engine according to claim 1, wherein: the at least one turbine [[is]]includes a first turbine, the at least one compressor [[is]]includes a first compressor, and the at least one shaft [[is]]includes a first core shaft; the at least one turbine further comprises a second turbine, the at least one compressor further comprises a second compressor, and the at least one shaft further comprises a second core shaft connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft,” which is believed to reflect the disclosed invention.
Claim 5 recites “the core shaft” without antecedent basis.  The recitation is examined as if written, “the at least one shaft,” which is introduced in base claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheridan (US 8,307,626).
Regarding Claim 1, Sheridan discloses a gas turbine engine (Fig. 1, ‘10’) for an aircraft comprising: an engine core comprising at least one turbine (Fig. 1, ‘16’ and ‘24’), at least one compressor (Fig. 1, ‘14’ and ‘22’) and at least one shaft (Fig. 1, ‘18’ and ‘26’) connecting the turbine to the compressor; 
a fan (Fig. 1, ‘32’) located upstream of the engine core, the fan comprising a plurality of fan blades (see Fig. 1); 
a unit (Figs. 1 and 2, ‘36’) supplied with oil from a first oil circuit (the lighter of the two circuits indicated in the annotation of Fig. 2 directly below) and at least a second oil circuit  (the darker of the two circuits indicated in the annotation of Fig. 2 directly below); 

    PNG
    media_image1.png
    688
    859
    media_image1.png
    Greyscale

the first oil circuit and the second oil circuit each are fluidly coupled with at least one inlet and with at least one outlet of the unit and with at least one inlet and with at least one outlet of an oil tank 92 (see annotation of Fig. 2 below); the first oil circuit and the second oil circuit configured to receive oil from the oil tank and to direct the received oil to the unit (follow the flow arrows of Fig. 2); the at least one outlet of the oil tank including an offset outlet 66 of the second oil circuit and an offset outlet 78 of the first oil circuit; and the offset outlet 66 of the second oil circuit is positioned higher in the oil tank 92 than the offset outlet 78 of the of the first oil circuit (see Fig. 2 and annotation of Fig. 2 below).

    PNG
    media_image2.png
    688
    859
    media_image2.png
    Greyscale

Regarding Claim 2, Sheridan discloses in Fig. 1, wherein: 
the at least one turbine 16+24 includes a first turbine 16, the at least one compressor 14+22 includes a first compressor 14, and the at least one shaft 18+26 is a first core shaft 18; 
the engine core further comprises a second turbine 24, a second compressor 22, and a second core shaft 26 connecting the second turbine to the second compressor; and 
the second turbine 24, second compressor 22, and second core shaft 26 are arranged to rotate at a higher rotational speed than the first core shaft 18 (by virtue of independent rotation).
Regarding Claim 3, Sheridan discloses wherein the first oil circuit is including a heat exchanger (read col. 3, ll. 53-62; an oil cooling heat exchanger can be provided anywhere within the pump system, including the first oil circuit).
Regarding Claim 4, Sheridan discloses wherein the second oil circuit is including a heat exchanger (read col. 3, ll. 53-62; an oil cooling heat exchanger is provided on line 54 which is a portion of the second oil circuit).
Regarding Claim 5, Sheridan discloses in Fig. 2, wherein the first oil circuit and the second oil circuit each are including at least one pump (52 and 70 respectively), the at least one pump 70 of the first oil circuit is driven by the at least one core shaft 18+26 (see Fig. 2; read col. 3, ll. 7-12: the at least one pump 70 is driven by the fan shaft 34 which is, in turn, driven by the core shaft 18 via the unit 34 as read at col. 2, ll. 20-27), and the at least one pump 52 of the second circuit is driven by the at least one core shaft 18+26 (see Fig. 2, the at least one pump 52 is driven by the high pressure spool 20 which includes shaft 26 as shown in Fig. 1).
Regarding Claim 7, Sheridan discloses in Fig. 1, the unit 36 is designed as a gearbox that receives an input from the shaft 18 and outputs drive to the fan 32 so as to drive the fan at a lower rotational speed than the shaft (read col. 2, ll. 18-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan (US 8,307,626) in view of Mastro (US 10,107,142).
Regarding Claim 6, Sheridan discloses the claimed invention as discussed above.  Sheridan additionally discloses in Fig. 2, wherein pressurized oil within the second oil circuit is applied to the unit 36 (follow flow arrows of the defined second oil circuit).  Sheridan does not disclose wherein the second oil circuit is comprising a sensor for sensing a feeding pressure in the second oil circuit.
Mastro discloses a gas turbine engine (Fig. 1, ‘20’) having a first oil circuit (Fig. 2, ‘64’) and a second oil circuit (Fig. 2, ’66’).  Mastro teaches in Fig. 2, wherein the second oil circuit 66 is comprising a sensor 96 for sensing a feeding pressure (read col. 6, ll. 41-43) in the second oil circuit 66.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Sheridan to include a pressure sensor on the second oil circuit as taught by Mastro in order to detect failure or fault within the second oil circuit (Mastro col. 6, ll. 55-58), assure operation of pumps within the circuit (Mastro col. 6, ll. 64-67), and take appropriate corrective action (Mastro col. 7, ll. 1-7).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/R.D.F/Examiner, Art Unit 3741       
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741